DETAILED ACTION
This office action is based on the claim set submitted and filed on 08/21/2020.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2020 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 2021/0256615 A1 – “Hayward”) in view of KIM et al (US 2017/0147777 A1– “Kim”) in view of ARE et al. (US 2017/0140114 Al- “Are”) in view of Berends et al. (US 10,572,947 Bl- “Berends”)

Regarding Claim 1, Hayward teaches a computer-implemented method for predictive behavioral response, the computer implemented comprising:
receiving one or more behavioral monitoring data objects generated by one or more distributed behavioral monitoring devices; Hayward discloses obtaining a sample data sets that includes a lifestyle information, sporting, eating habits, etc. [receiving behavioral monitoring data objects] inputted [generated] form images, electronic records, mobile devices, physical sensors, fitness trackers, etc. [distributed behavioral monitoring devices] (Hayward: [0042], [0057], [0061], [0102], [0109])
processing the one or more behavioral monitoring data objects using a behavioral pattern prediction machine learning model to generate a behavioral pattern prediction model, wherein the behavioral pattern prediction model identifies occurrences of an end user participating in one or more behaviors Hayward discloses a machine learning (ML) programs utilizing algorithms for identifying and recognizing patterns in the provided data sets (e.g. behaviors or lifestyle) in order to create a prediction for subsequent data recognition [pattern prediction model] from the sample data sets and train a ML model to execute the trained model to make predictions [processing … a behavioral pattern predication machine learning model] (Hayward: [0043], [0108]-[0109], [0121], [0124]-[0125]) 
in response to generating the behavioral pattern prediction model:
processing the one or more patterns of behavior for the one or more behaviors using a risk generation machine learning model to generate a risk model Hayward discloses once a predication is made, the ML engine using predication module applies the collected data to determine the risk level associated with the data such as likelihood of having medical condition(s) in the future (Hayward: [0056] [0121], [0125], [0134]) wherein: (i) the risk generation machine learning model is generated based at least in part on one or more risk factors contributed to by the one or more behaviors Hayward discloses ML model analyzing user(s) behavior/lifestyle trend (pattern) used as an input for identifying risk factors contributed by the users behavior/lifestyle (e.g. patterns, exercises, age, BMI, etc.) (Hayward: [0112], [0126]), (ii) the risk model comprises a per-risk factor score for each risk factor of the one or more risk factors that identifies an effect of the one or more patterns of behavior, Hayward discloses a ML analytics model utilizing a risk assessment module for assessing a risk score for each risk factor [per-risk] and provide a weight/score for each factor that identify an impact, for example, lack of exercise leads to increasing BMI that correlate to a high likelihood of medical conditions occurring (Hayward: [0114], [0125]-[0126], [0135]-[0136]) and (iii) each of the patterns of behavior identifies instances of the end user participating in a corresponding behavior of the one or more behaviors over a period of time Hayward discloses ML model using input data for analyzing user(s) behavior/lifestyle risk factors trend/pattern (e.g. exercises) and the weight of each factor to provide outputs corresponding to various medical-related predications over a period of time (Hayward: [0118]-[0119], [0127])
performing one or more prediction-based actions based on the adjustment model Hayward discloses the ML engine identify intervening actions conditioned on identifying risk level and modification [adjustment] associated with the risk level such as reducing or lowering insurance premium in which an action is performed to purchase an insurance product at lower premium (Hayward: [0056], [0152]-[0154]).
Hayward discloses training any suitable type of models based on specific inputs from the dynamic data set that includes defining inputs weights and accordingly outputs [0180], however, Hayward does not expressly disclose generate a behavioral pattern prediction model, generate a risk, and generate an adjustment model. 

Kim teaches
generate a behavioral pattern prediction model
Kim discloses using health data to generate a pattern that is feed into a learning model to generate a pattern predication model (Kim: [Fig. 2, 3], [0023], [0030], [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hayward to incorporate the behavior pattern for processing data objects and generates a behavior pattern model, as taught by Kim which helps accurately predicting a user health values through prediction model disclosed in Hayward (Kim: [0002]).
The combination of Hayward and Kim discloses using a risk assessment module (Hayward: [0134]) but does not expressly discloses generating a risk model. 

Are teaches
risk generation machine learning model to generate a risk model
Are discloses generating a risk model(s) using machine learning algorithm using a behavior data determined (e.g. pattern) (Are: [0064]-[0067])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Hayward and Kim to incorporate a risk generation model to generate risk model, as taught by Are which helps classify users risk groups and individual(s) that will help forecast future healthcare spending (Are: [0018], [0041], [0091]).
The combination of Hayward, Kim and Are discloses calculating risk assessment score using any update or new risk variable(s) to update the machine learning model or re-train the model based on new risk score and provide new suggestion and risk assessment (Hayward: [0153], [0161]), however does not expressly teach a processing the risk model using an adjustment generation ML model to generate an adjustment model.

Berends teaches 
processing the risk model using an adjustment generation machine learning model to generate an adjustment model based on the risk model; 
Berends discloses a model generator that is configured to generate an adjustment model based on risk model such as first and second model (Berends: [Fig. 3], [col 12, line 55-60], [col. 13, line 24-37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayward, Kim and Are to incorporate an adjustment generation model to generate an adjustment based on risk, as taught by Berends which helps providing adjustment to risk model and output for insurance risk score (Berends: [col. 11 line 28-35, 63-65]).

Regarding Claim 2, the combination of Hayward, Kim, Are, and Berends teaches the computer-implemented method of claim 1, wherein the risk generation machine learning model is configured to generate the risk model by:
generating a general risk model based on the one or more patterns of behavior Hayward discloses a trained ML model determining based on a common or typical behavior trend [pattern] (e.g. frequency of checkups, exercises, etc.) an overall [general] risk assessment (Hayward: [0102], [0114]-[0116], [0121]
generating an individual risk model based on the one or more patterns of behavior in relation to the end user; Hayward discloses a trained ML model determining a user individual model (i.e. User A) and risk based on behavior trend [pattern] of the user that determines the risk (Hayward: [0124]-[0126])
  combining the general risk model and the individual risk model to generate the risk model Hayward discloses a trained ML model using the user [individual] risk assessment based on behavior trend [pattern] of the user and correlate it to the typical [general] trend [pattern] to preform function of a risk assessment module predicting risk output (Hayward: [0134]-[0136]).
Are discloses generating a risk model(s) using machine learning algorithm using a behavior data determined (e.g. pattern) (Are: [0064]-[0067]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6, the combination of Hayward, Kim, Are, and Berends teaches the computer-implemented method of claim 1, wherein the one or more prediction-based actions comprise automatically adjusting a current contribution rate to a financial instrument based on the adjustment model Hayward disclosing insurance application comprising a premium [contribution rate] calculation corresponding to risk levels and modifying pricing [adjusting current contribution rate] (Hayward: [0109], [0151]-[0152]).

Regarding Claim 7, the combination of Hayward, Kim, Are, and Berends teaches the computer-implemented method of claim 1, wherein the one or more risk factors are determined based on one or more medical conditions applicable to the end user and the computer-implemented method further configures processing a health profile data object for the end user using a medical conditions prediction machine learning model to identify the one or more medical conditions, wherein the medical conditions prediction machine learning model is configured to identify a probability for each of a plurality of medical conditions identifying a likelihood of the end user developing the medical condition Hayward discloses a risk factor such as BMI or caloric intake to predict a condition and identify probability of likelihood to develop a condition (Hayward: [0125], [0135]-[0136], [0156]-[0157], [0182]).

Regarding Claim 8, Hayward teaches an apparatus for predictive behavioral response, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor (Hayward: [0065], [0078], [0214]), cause the apparatus to at least:
the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 9 and 13-14, the claims recite substantially similar limitations to claims 2 and 6-7, as such, are rejected for similar reasons as given above.

Regarding Claim 15, Hayward teaches a computer program product for predictive behavioral response, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Hayward: [0027], [0078], [0092]), the computer-readable program code portions configured to
the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 16 and 19-20, the claims recite substantially similar limitations to claims 2 and 6-7, as such, are rejected for similar reasons as given above.


Claims 3-5, 10-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 2021/0256615 A1 – “Hayward”) in view of KIM et al (US 2017/0147777 A1– “Kim”) in view of ARE et al. (US 2017/0140114 Al- “Are”) in view of Berends et al. (US 10,572,947 Bl- “Berends”) In view of Wu et al. (google translation CN110390425A – “Wu”)

Regarding Claim 3, the combination of Hayward, Kim, Are, and Berends teaches the computer-implemented method of claim 1, wherein the adjustment generation machine learning model comprises a time series prediction model and an adjustment application model Hayward discloses a dynamic data represents a time-series data (Hayward: [0106]). Berends discloses an adjustment model [adjustment application model] (Berends [Fig. 3], [col 12, line 55-60], [col. 13, line 24-37]). However, the combination of Hayward, Kim, Are, and Berends does not expressly discloses a time series prediction model.
Wu teaches 
a time series prediction model Wu discloses a machine learning model comprising a time series predication (Wu: [Abs], [Claim 1], [p. 3-4])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayward, Kim, Are, and Berends to incorporate a time series prediction model, as taught by Wu which helps obtaining anticipated prediction results (Wu: [p. 4]).

Regarding Claim 4, the combination of Hayward, Kim, Are, Berends, and Wu teaches the computer-implemented method of claim 3, wherein the adjustment generation machine learning model generates the adjustment model by:
determining a projected contribution for a prospective period of time by using the time series prediction model Hayward discloses a contribution to risk that may be any type of behavior or action made by a user over a period of time that may represent risk assessment (Hayward: [0136]-[0138]); 
processing the projected contribution and the risk model using the adjustment application model to generate the adjustment model Hayward discloses a contribution to risk made by a user over a period of time and calculating risk assessment that identifies loss-mitigation variables and reducing cost (Hayward: [0136], [0138], [0143]);
Wu discloses Wu discloses a machine learning model comprising a time series predication (Wu: [Abs], [Claim 1], [p. 3-4])
The motivations to combine the above-mentioned references are discussed in the rejection of claim 3, and incorporated herein.
Berends discloses using hazard score [risk] and insurance to value to generate an adjustment model based on risk model (Berends: [Fig. 3], [col 12, line 55-60], [col. 13, line 24-37]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5, the combination of Hayward, Kim, Are, Berends, and Wu teaches the computer-implemented method of claim 3, wherein the time series prediction model comprises an autoregressive integrated moving average model Wu discloses time series forecasting model comprising an autoregressive integrated moving average (Wu: [p. 4])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayward, Kim, Are, and Berends to incorporate a time series prediction model comprising autoregressive integrated moving average, as taught by Wu which helps obtaining anticipated prediction results (Wu: [p. 4]).

Regarding Claims 10-12, the claims recite substantially similar limitations to claims 3-5, as such, are rejected for similar reasons as given above.

Regarding Claims 17-18, the claims recite substantially similar limitations to claims 3-4, as such, are rejected for similar reasons as given above.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 20190340684	Monitoring and controlling continuous stochastic processes based on events in time series data
US 2020/0168335	Intelligent Health Recommendation Service
The references are relevant since it discloses retracting a user data and events(s) timeline, extract patterns, and assess risk index for future to predict likelihood for a risk intendant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                      

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626